FILED
                                                         United States Court of Appeals
                          UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                               October 14, 2015

                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
 DANIEL JOSEPH PARRISH-
 PARRADO,

               Petitioner - Appellant,

 v.                                                              No. 15-3176
                                                  (D.C. No. 5:14-CV-03178-SAC-DJW)
 DOUG WADDINGTON; DAVID                                           (D. Kansas)
 FERRIS; LARNED CORRECTIONAL
 FACILITY; KANSAS PAROLE
 BOARD, a/k/a Prison Review Board;
 STATE OF KANSAS; KANSAS
 DEPARTMENT OF CORRECTIONS,,

               Respondents - Appellees.


                                 ORDER DENYING
                          CERTIFICATE OF APPEALABILITY *


Before KELLY, LUCERO and McHUGH, Circuit Judges.



       Petitioner Daniel Parrish-Parrado, a Kansas inmate appearing pro se,1 seeks a

certificate of appealability (COA) to challenge the district court’s dismissal of his




       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Federal Rule Appellate Procedure 32.1 and 10th Circuit Rule 32.1.
       1
        Because Mr. Parrish-Parrado appears pro se, we construe his filings liberally. See
Garza v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
application for relief under 28 U.S.C. § 2241. Exercising jurisdiction pursuant to 28

U.S.C. § 1291, we affirm.

       Mr. Parrish-Parrado brought a mixed petition, alleging both habeas corpus claims

and claims relating to the conditions of his confinement. Specifically, Mr. Parrish-

Parrado argued he was entitled to habeas relief under 28 U.S.C. § 2241 because he was

wrongfully denied parole. He also brought a variety of claims challenging the conditions

of his confinement. Pursuant to 28 U.S.C. § 636(b)(1), the petition was referred to a

magistrate judge for initial processing. As to Mr. Parrish-Parrado’s habeas claims, the

magistrate judge determined that the petition failed to demonstrate Mr. Parrish-Parrado

had exhausted his state court remedies. See Wilson v. Jones, 430 F.3d 1113, 1118 (10th

Cir. 2005) (holding that a state prisoner “seeking relief under 28 U.S.C. § 2241 is

generally required to exhaust state remedies” or demonstrate that exhaustion would be

futile). The magistrate judge directed Mr. Parrish-Parrado to file a supplemental petition

addressing the exhaustion issue.

       Regarding the challenges to the conditions of confinement, the magistrate judge

determined that the claims were not properly brought pursuant to a habeas petition. See

Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir. 2012) (“In this circuit, a prisoner

who challenges the fact or duration of his confinement and seeks immediate release or a

shortened period of confinement, must do so through an application for habeas corpus. In

contrast, a prisoner who challenges the conditions of his confinement must do so through

a civil rights action.” (citation omitted)). The magistrate judge issued an order to show



                                                 2
cause why Mr. Parrish-Parrado’s remaining claims should not be dismissed from the

habeas action.

       Mr. Parrish-Parrado filed an amended petition, which was considered by the

district court. Despite the magistrate judge’s instruction to address the issue of exhaustion

of state court remedies, the amended petition failed to do so. Accordingly, the district

court dismissed Mr. Parrish-Parrado’s habeas claims without prejudice. In addition, the

district court dismissed the remaining claims because they were not cognizable in a

habeas petition. Mr. Parrish-Parrado now appeals.

       On appeal, Mr. Parrish-Parrado pursues both his habeas and civil rights claims. As

we understand his petition, he again challenges the denial of parole, as well as certain

conditions of his confinement. But Mr. Parrish-Parrado has again failed to address the

required exhaustion of his state court remedies. See Wilson, 430 F.3d at 1118. As such,

we cannot grant him habeas relief. See Thacker v. Workman, 678 F.3d 820, 838–39 (10th

Cir. 2012). Moreover, we agree that Mr. Parrish-Parrado’s remaining challenges to the

conditions of his confinement cannot properly be brought in a habeas petition. See

Palma-Salazar, 677 F.3d at 1035. Instead, Mr. Parrish-Parrado must bring these claims as

a civil rights action. Id.

       Because Mr. Parrish-Parrado has failed to demonstrate that he exhausted his state

court remedies for his habeas claims and because his remaining claims are not properly




                                                 3
brought in a habeas action, we deny his request for a COA and dismiss the appeal.



                                            ENTERED FOR THE COURT


                                            Carolyn B. McHugh
                                            Circuit Judge




                                               4